69 U.S. 134
17 L.Ed. 871
2 Wall. 134
EX PARTE DUGAN.
December Term, 1864

1
ON a petition for a certiorari to the Supreme Court of the District of Columbia to send up the record of their proceedings upon a habeas corpus issued from that court upon the application of the petitioner, it was stated by Mr. J. H. Bradley, counsel of the petitioner, that a copy of the record had been obtained; and he asked this court, upon the admission of the Attorney-General that the copy was a correct one, to hear the case without a return from the court below. The Attorney-General, on the other hand, while admitting the copy of the record produced to be correct, moved the court, for reasons which he laid, to continue the case.


2
BY THE COURT.


3
We think it the better, as well as the more regular practice, to await the return of the court below before taking any action on the merits. The certiorari will, therefore, be now awarded. Upon the coming in of the return the case will be regularly before us; and the motion for continuance made by the Attorney-General will then be disposed of.


4
ACTION ACCORDINGLY.